On Order to Show Cause

PER CURIAM.
This court issued an order to the petitioner Marilyn A. Smith to show cause why she should not be barred from filing further petitions for writ of habeas corpus in this court. In the instant petition, and previous1 ones, the petitioner has attempted to use the petition for writ of habeas *475corpus as a mechanism to bring before this court a dispute between herself and respondent Allstate Insurance Company. The apparent purpose of invoking habeas corpus is because a petition for writ of habeas corpus does not require a filing fee. See Art. I, § 13, Fla. Const.
The petitioner is not incarcerated. It is impermissible, and frivolous, to attempt to litigate an insurance dispute in a petition for writ of habeas corpus. See 28 Fla. Jur.2d, Habeas Corpus § 3 (1998).
We conclude that the petitioner qualifies as a vexatious litigant under the authorities summarized in Sibley v. Sibley, 885 So.2d 980, 985-88 (Fla. 3d DCA 2004).
We direct the clerk of this court to reject any further petitions for writ of habeas corpus in this court on the petitioner’s behalf unless signed by a member in good standing of the Florida Bar. See id. at 988. To the extent that the petitioner’s filings were intended to be a motion for rehearing of this court’s order denying the petition for writ of habeas corpus, rehearing is denied.